

Exhibit 10.1


FOURTH AMENDMENT TO CREDIT AND SECURITY AGREEMENT
This FOURTH AMENDMENT TO CREDIT AND SECURITY AGREEMENT, LIMITED CONSENT, AND
WAIVER (this “Agreement”) is made as of August 20, 2015, and effective upon the
Effective Date (as defined below), by and among KRATOS DEFENSE & SECURITY
SOLUTIONS, INC., a Delaware corporation (the “Borrower”), each of the other
Credit Parties identified as such on the signature pages hereof, each of the
lenders signatory hereto constituting the Required Lenders (as defined in the
Credit Agreement described below) and SUNTRUST BANK, a Georgia banking
corporation, as administrative agent (together with its successors and assigns
in such capacity, “Agent”).
RECITALS
A.The Borrower, Agent and certain lenders (collectively, the “Lenders”) are
parties to that certain Credit and Security Agreement, dated as of May 14, 2014
(as amended to date and as it may be further amended, restated, supplemented
and/or otherwise modified from time to time prior to the date hereof, the
“Credit Agreement”). Except as otherwise defined herein, capitalized terms used
herein have the respective meanings assigned to them in the Credit Agreement.
B.    In connection with the Credit Agreement, each Credit Party (other than the
Borrower) guaranteed the Obligations of the Borrower pursuant to that certain
Guaranty of Payment, dated as of May 14, 2014, and each Credit Party granted to
Agent, for the benefit of the Lenders, a first priority security interest
(subject only to Permitted Liens) in substantially all of such Credit Party’s
assets pursuant to that certain Security Agreement, dated as of May 14, 2014,
executed by the Credit Parties in favor of Agent.
C.    The Borrower has requested certain modifications to the Credit Agreement,
and Agent and the Required Lenders have agreed to the modification of certain
provisions contained in the Credit Agreement upon the terms and conditions
hereinafter set forth.
NOW THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
AGREEMENTS
1.Amendments. Effective as of the date hereof:
(a)    Amendment to Section 1.1 of the Credit Agreement. Section 1.1 of the
Credit Agreement is hereby amended by adding thereto the following new
definitions in proper alphabetical order:
“‘Herley” means Herley Industries, Inc., a Delaware corporation.
“Herley Letter of Credit” means each Letter of Credit issued by a Fronting
Lender for the account of Herley, Herley – CTI, Inc., EW Simulation Technology
Ltd. or Stapor Research.
“LC Escrow Account” means that certain deposit account no. 7959637 Kratos Def
Ultra Electronics Def SL with SunTrust established pursuant to that certain Cash
Collateral Escrow Agreement dated as of August 21, 2015, among the Borrower,
Herley, Ultra Electronics Defense Inc., a Delaware corporation, and Ultra
Electronics Holdings plc, a public limited company formed under the laws of
England and Wales.
“LC Escrow Amount” means, at any time, the aggregate amount on deposit at such
time in the LC Escrow Account.
“Third Amendment” means that certain Third Amendment to Credit and Security
Agreement, Limited Consent and Waiver dated as of May 31, 2015, by and among the
Borrower, each of the other Credit Parties identified as such on the signature
pages thereof, each of the lenders signatory thereto constituting the Required
Lenders and Agent.”
(b)    Amendment to Section 5.7 of the Credit Agreement. Section 5.7 of the
Credit Agreement is amended and restated to read in its entirety as follows:
“(a)    Fixed Charge Coverage Ratio. The Borrower and its Subsidiaries will
maintain at all times a Fixed Charge Coverage Ratio of at least 1.15 to 1.00,
measured on a Consolidated basis as of the end of each Quarterly Reporting
Period, commencing with the Quarterly Reporting Period ending on or about
June 30, 2014. Notwithstanding the foregoing, the Fixed Charge Coverage Ratio
will not be measured as of the end of (i) the Quarterly Reporting Period ending
on or about June 30, 2015, or (ii) any Quarterly Reporting Period ending after
June 30, 2015, if on such date (A) there are no outstanding Revolving Loans or
Swingline Loans and (B) the Letter of Credit Exposure is less than or equal to
the sum of (x) $17,000,000 plus (y) the LC Escrow Amount on such date; provided,
however, that for each Quarterly Reporting Period ending after June 30, 2015,
that does not satisfy the conditions set forth in clause (ii) above, the
Borrower and its Subsidiaries will maintain a Fixed Charge Coverage Ratio of at
least the amount specified below for the applicable category, in each case
measured on a Consolidated basis as of the end of such Quarterly Reporting
Period:
Category
Ratio
(A) If on such date the ratio of (1) the sum of (xx) the outstanding principal
amount of Revolving Loans plus (yy) the outstanding amount of Swingline Exposure
plus (zz) the amount of Letter of Credit Exposure in excess of the sum of
(1) $17,000,000 plus (2) the LC Escrow Amount, to (2) (xx) the amount of the
Revolving Credit Commitment minus (yy) the amount of the Herley Disposition
Proceeds Reinvestment Reserve, is greater than 0.00% but less than 15.00%:


(A) 1.05 to 1.00
(B) If on such date the ratio of (1) the sum of (xx) the outstanding principal
amount of Revolving Loans plus (yy) the outstanding amount of Swingline Exposure
plus (zz) the amount of Letter of Credit Exposure in excess of the sum of
(1) $17,000,000 plus (2) the LC Escrow Amount, to (2) (xx) the amount of the
Revolving Credit Commitment minus (yy) the amount of the Herley Disposition
Proceeds Reinvestment Reserve, is equal to or greater than 15.00% but less than
25.00%:
(B) 1.10 to 1.00




(C) In all other cases:
(C) 1.15 to 1.00



For purposes of this Section 5.7, the undrawn amount of any Herley Letter of
Credit for which the Borrower has both (a) caused to be deposited with the
applicable Fronting Lender, in its capacity as a Fronting Lender, either cash or
a Supporting Letter of Credit that, in either case, is (i) in an amount equal to
at least one hundred five percent (105%) of the amount of such Letter of Credit)
and (ii) free and clear of all rights and claims of third parties, and
(b) executed all such documentation as the applicable Fronting Lender has
requested in connection with the continued existence of such Letter of Credit as
a stand-alone obligation, shall not be considered outstanding “Letter of Credit
Exposure.”


(c)    Amendment to Section 2 of the Third Amendment. Section 2 of the Third
Amendment is amended and restated in its entirety to read as follows:
“2.    Limited Consent and Waiver. Agent and the Required Lenders hereby
(a) consent to the Herley Disposition and (b) waive any Default or Event of
Default that would otherwise occur under the Credit Agreement solely as a result
of the Herley Disposition or any action taken by a Credit Party under or
pursuant to any of the Herley Purchase Documents. Notwithstanding the foregoing,
the consent and waiver granted hereby are subject to the conditions that (i) the
Herley Disposition shall have been effectuated in a manner consistent with the
definition of the Herley Disposition; (ii) the Borrower shall have delivered to
Agent (A) copies of the Herley Purchase Documents certified by an Authorized
Officer of the Borrower as being true, correct and complete, (B) specimen
signature and incumbency certificates for the officers of each Credit Party
executing any of the Herley Purchase Documents, and (C) resolutions of the board
of directors (or similar governing body) of each Credit Party that is a party to
any of the Herley Purchase Documents approving and authorizing the execution,
delivery and performance of the Herley Purchase Documents to which it is a party
and all other documents executed by such Credit Party in connection therewith,
certified by its secretary or an assistant secretary as being in full force and
effect without modification or amendment; (iii) all conditions precedent to the
closing of the Herley Disposition shall have been satisfied or waived;
(iv) immediately prior to, and after giving effect to, the Herley Disposition
(A) no Event of Default (other than any Event of Default that would occur solely
as a result of the Herley Disposition) shall have occurred or be continuing and
(B) the representations and warranties contained herein and in the Credit
Agreement and the other Loan Documents are true and correct as of such date, as
if made on such date, except for those representations and warranties
specifically made as of the earlier date, which shall be true and correct as of
such earlier date; and (v) with respect to each outstanding Herley Letter of
Credit for which SunTrust is the Fronting Lender, Borrower shall have (A) caused
to be deposited with SunTrust, in its capacity as a Fronting Lender, either cash
or a Supporting Letter of Credit that, in either case, is (1) in an amount equal
to one hundred ten percent (110%) of the undrawn amount of such Outstanding
Herley Letters of Credit and (2) free and clear of all rights and claims of
third parties, and (B) executed all such documentation as SunTrust shall request
in connection with the survival of such Outstanding Herley Letters of Credit as
stand-alone obligations, and upon Borrower’s satisfaction of such conditions,
such Herley Letters of Credit shall no longer be considered outstanding under
the Revolving Credit Commitment. Except as expressly set forth in this
Agreement, the consent and waiver by Agent and the Required Lenders under this
Agreement is not intended, and shall not be construed (a) to modify or otherwise
affect any of the provisions of the Credit Agreement or the other Loan
Documents, (b) as a waiver of any of Agent’s or any Lender’s rights under the
Credit Agreement or any other Loan Document, or (c) as an authorization or a
consent by Agent and the Lenders to any further actions by any Credit Party not
otherwise permitted by the Loan Documents.”
(d)    Amendment to Section 3 of the Third Amendment. Section 3 of the Third
Amendment is amended and restated in its entirety to read as follows:
“3.    Covenant of the Credit Parties. In consideration of the agreements set
forth herein, the Credit Parties shall deliver to SunTrust for cancellation all
of the outstanding Herley Letters of Credit issued by SunTrust, as Fronting
Lender, within one (1) Business Day following the expiration date thereof and,
for the avoidance of doubt, shall not permit any renewal thereunder.”
2.    Conditions to Effectiveness of Agreement. This Agreement shall be
effective on the earliest date on which all of the following conditions have
been satisfied (such date being the “Effective Date”):
(a)    Agent shall have received this Agreement, duly executed by the Credit
Parties and the Required Lenders.
The Credit Parties shall be deemed to represent and warrant to Agent and Lenders
that each of the foregoing conditions have been satisfied upon the release of
their respective signatures to this Amendment.
3.    Representations and Warranties. To induce Agent and the Required Lenders
to enter into this Agreement, each Credit Party, by its signature below, hereby:
(a)    acknowledges and agrees that, except as expressly set forth in this
Agreement, the terms, covenants and conditions of the Credit Agreement and the
other Loan Documents are in full force and effect and are hereby ratified and
confirmed;
(b)    ratifies and reaffirms the notes and its obligations under the Credit
Agreement and the other Loan Documents, and all of such Credit Party’s
respective covenants, duties, indebtedness and liabilities owing under such
documents;
(c)    acknowledges and agrees that it has taken all organizational actions
necessary to approve and authorize the execution, delivery and performance of
this Agreement and all other documents executed in connection therewith; and
(d)    acknowledges and agrees that immediately prior to, and after giving
effect to this Agreement, (i) no Event of Default shall have occurred or be
occurring and (ii) the representations and warranties contained herein and in
the Credit Agreement and the other Loan Documents, as each is amended hereby,
are true and correct as of such date, as if made on such date, except for those
representations and warranties specifically made as of an earlier date, which
shall be true and correct as of such earlier date.
4.    Miscellaneous.
(a)    The Credit Parties are hereby notified that irrespective of (i) any
waivers previously granted by Agent regarding the Loan Documents, (ii) any
previous failures or delays of Agent in exercising any right, power or privilege
under the Loan Documents, or (iii) any previous failures or delays of Agent in
the monitoring or in the requiring of compliance by the Credit Parties with
their respective duties, obligations and agreements under the Loan Documents,
hereafter the Credit Parties will be expected to comply strictly with their
duties, obligations and agreements under the Loan Documents. All of the Liens of
Agent in the Collateral shall continue.
(b)    This Agreement shall be binding upon, and inure to the benefit of, the
parties hereto and their respective successors and assigns. This Agreement is
not intended to be, nor shall it be construed to create, a novation or accord
and satisfaction, and the Credit Agreement and other Loan Documents, as modified
by this Agreement, shall continue in full force and effect. This Agreement shall
constitute a Loan Document for all purposes.
(c)    This Agreement may be executed in any number of counterparts and by each
party hereto in separate counterparts, each of which when so executed and
delivered shall be deemed to be an original and all of which taken together
shall constitute but one and the same instrument. Delivery of a signature page
of this Agreement by telecopy, pdf or other electronic means shall be effective
as delivery of a manually executed counterpart of such Agreement.
(d)    In case any one or more of the provisions contained in this Agreement
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.
(e)    The provisions of this Agreement and the respective rights and duties of
the parties hereunder shall be governed by, and construed in accordance with,
the laws of the State of New York (without giving effect to the conflict of law
principles thereof except for Sections 5-1401 and 5-1402 of the New York General
Obligations Law).
(f)    THE CREDIT PARTIES HEREBY ACKNOWLEDGE THAT THEY HAVE NO DEFENSE,
COUNTERCLAIM, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR NATURE
WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF ITS
LIABILITY TO REPAY THE LIABILITIES OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF
ANY KIND OR NATURE FROM AGENT AND THE LENDERS. EACH CREDIT PARTY HEREBY
VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER DISCHARGES AGENT, THE LENDERS,
THEIR RESPECTIVE PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS, FROM
ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS,
EXPENSES AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR
UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT OR CONDITIONAL, AT
LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS
AGREEMENT IS EXECUTED, WHICH ANY CREDIT PARTY MAY NOW OR HEREAFTER HAVE AGAINST
AGENT OR ANY LENDER, THEIR RESPECTIVE PREDECESSORS, AGENTS, EMPLOYEES,
SUCCESSORS AND ASSIGNS, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS
ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND
ARISING FROM ANY ADVANCE INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING FOR,
CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE
HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER
THE CREDIT AGREEMENT OR OTHER AGREEMENTS AND NEGOTIATION FOR AND EXECUTION OF
THIS AGREEMENT.
(g)    THE CREDIT AGREEMENT, AS AMENDED BY THIS AGREEMENT, AND THE OTHER LOAN
DOCUMENTS TOGETHER REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT
TO THE SUBJECT MATTER HEREOF AND THEREOF ON THE DATE THIS AGREEMENT IS EXECUTED.
THE CREDIT AGREEMENT, AS AMENDED BY THIS AGREEMENT, MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. NO MODIFICATION,
RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY PROVISION OF THIS AGREEMENT
SHALL BE MADE EXCEPT BY A WRITTEN AGREEMENT SIGNED BY THE BORROWER, AGENT AND
THE REQUIRED LENDERS.
(h)    Borrower shall promptly pay to Agent all fees and expenses (including
attorneys’ fees) owed to or incurred by Agent or Lenders arising in connection
with the Loan Documents or this Agreement.




[Signatures on following page]




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
SUNTRUST BANK,
as Administrative Agent and a Required Lender




By:        
Name:     Brian O’Fallon
Title:     Director


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
PNC BANK, NATIONAL ASSOCIATION,
a Required Lender




By:        
Name:    
Title:        




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
CATHAY BANK,
a Required Lender




By:        
Name:    
Title:        







[Kratos] Fourth Amendment
#36998848

--------------------------------------------------------------------------------



BORROWER:


KRATOS DEFENSE & SECURITY SOLUTIONS, INC.
    


By:        
Name:    
Title:    


    

[Signature Page to Limited Consent and Fourth Amendment]

--------------------------------------------------------------------------------



Agreed to and Accepted:    OTHER CREDIT PARTIES:
    
 
AVTEC SYSTEMS, INC.
BSC PARTNERS, LLC
CARLSBAD ISI, INC.
COMPOSITE ENGINEERING, INC.
DEFENSE SYSTEMS, INCORPORATED
HAVERSTICK CONSULTING, INC.
HGS HOLDINGS, INC.
DTI ASSOCIATES, INC.
HAVERSTICK GOVERNMENT SOLUTIONS,
INC.
ROCKET SUPPORT SERVICES, LLC
JMA ASSOCIATES, INC.
MADISON RESEARCH CORPORATION
GICHNER SYSTEMS GROUP, INC.
GICHNER SYSTEMS INTERNATIONAL, INC.
CHARLESTON MARINE CONTAINERS INC.
DALLASTOWN REALTY I, LLC DALLASTOWN REALTY II, LLC
DEI SERVICES CORPORATION
SCT ACQUISITION, LLC
SCT REAL ESTATE, LLC
KPSS GOVERNMENT SOLUTIONS, INC.
KRATOS INTEGRAL HOLDINGS, LLC
KRATOS INTEGRAL SYSTEMS INTERNATIONAL, INC.
KRATOS NETWORKS, INC.
KRATOS SYSTEMS AND SOLUTIONS, INC.
KRATOS DEFENSE & ROCKET SUPPORT SERVICES, INC.
KRATOS PUBLIC SAFETY & SECURITY
SOLUTIONS, INC.
KRATOS SOUTHEAST, INC.
KRATOS TEXAS, INC.
WFI NMC CORP.
KRATOS TECHNOLOGY & TRAINING
SOLUTIONS, INC.
KRATOS UNMANNED SYSTEMS SOLUTIONS, INC.




By:     
Deanna H. Lund
Executive Vice President & Chief Financial Officer






[Signature Page to Limited Consent and Fourth Amendment]

--------------------------------------------------------------------------------



 
REALITY BASED IT SERVICES, LTD.
SHADOW I, INC.
SHADOW II, INC.
DIGITAL FUSION, INC.
DIGITAL FUSION SOLUTIONS, INC.
SUMMIT RESEARCH CORPORATION
HENRY BROS. ELECTRONICS, INC.,
a Delaware corporation
HENRY BROS. ELECTRONICS, INC.,
     a Colorado corporation
HENRY BROS. ELECTRONICS, INC.,
a New Jersey corporation
HENRY BROS. ELECTRONICS, INC.,
a California corporation
DIVERSIFIED SECURITY SOLUTIONS, INC.
HENRY BROS. ELECTRONICS, L.L.C.
NATIONAL SAFE OF CALIFORNIA
LVDM, INC.
AIRORLITE COMMUNICATIONS, INC.
HERLEY INDUSTRIES, INC.
GENERAL MICROWAVE CORPORATION
GENERAL MICROWAVE ISRAEL
CORPORATION
HERLEY CTI, INC.
STAPOR RESEARCH, INC.
MSI ACQUISITION CORP.
MICRO SYSTEMS, INC.
HERLEY RSS, INC.
REAL TIME LOGIC, INC.
SAT CORPORATION
SECUREINFO CORPORATION
AI METRIX, INC.
POLEXIS, INC.
By:     
Deanna H. Lund
Executive Vice President & Chief Financial Officer



 
KRATOS SOUTHWEST L.P.,
by Kratos Texas, Inc., its General Partner
By:     
Deanna H. Lund
Executive Vice President & Chief Financial Officer




[Signature Page to Limited Consent and Fourth Amendment]